DETAILED ACTION
This action is pursuant to the claims filed on July 17, 2020. Claims 1-8 are pending. A first action on the merits of claims 1-8 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 & 3 are objected to because of the following informalities:  
Claim 1, ln. 5: “obtaining each impedance value from the plurality of impedance electrodes” should be changed to –obtaining a plurality of impedance values from each of the plurality of impedance electrodes”;
Claim 1, ln. 11: “entire volume integral value” should be changed to –an entire volume integral value--; and
Claim 3, ln. 5 & claim 7, ln. 5: “a esophagus” should be changed to –an esophagus--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 5: “an impedance obtaining portion”, “a conductance obtaining portion”, “a three-dimensional distribution obtaining portion” and “a volume integral calculation portion”.
Claim 6: “a threshold value comparing portion” and “a disease determination portion”.
Claim 8: “an interest section setting portion”. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification fails to disclose sufficient structures to perform the recited functions.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, ln. 5 recites “the obtained impedance value”. It is unclear which obtained impedance value the claim limitation is referring to (e.g. impedance value from one of the impedance electrodes).
Claim 1, ln. 8 recites “the time”. However, there is insufficient antecedent basis for said limitation.
Accordingly, claims 2-4 are rejected by virtue of its dependency on independent claim 1.
Claim 2, ln. 3 recites “comparing entire volume integral value”. However, it is unclear whether there is one or multiple entire volume integral value(s).
Claim 2, ln. 5 recites “the calculated ratio”. However, there is insufficient antecedent basis for said limitation. 
Claim 3, ln. 6 recites “the threshold value”. However, there is insufficient antecedent basis for said limitation.
Claim 5 recites “an impedance obtaining portion”, “a conductance obtaining portion”, “a three-dimensional distribution obtaining portion”, “a three-dimensional distribution obtaining portion” and “a volume integral calculation portion”. However, the metes and bounds of these claim limitations are indefinite since the specification fails to disclose the structures corresponding the claimed limitations.
Claim 5, ln. 5 recites “the obtained impedance value”. It is unclear which obtained impedance value the claim limitation is referring to (e.g. impedance value from one of the impedance electrodes).
Claim 5, ln. 11 recites “the time”. However, there is insufficient antecedent basis for said limitation.
Claim 6 recites “a threshold value comparing portion” and “a disease determination portion”. However, it is unclear whether there is one or multiple entire volume integral value(s).
Claim 6, ln. 3 recites “entire volume integral value”. However, it is unclear whether there is one or multiple entire volume integral value(s).
Claim 6, ln. 7 recites “the calculated ratio”. However, there is insufficient antecedent basis for said limitation. 
Claim 6, ln. 7 recites “the threshold value”. However, there is insufficient antecedent basis for said limitation.
Claim 8, ln. 4 recites “an interest section portion”. However, the metes and bounds of these claim limitations are indefinite since the specification fails to disclose the structure corresponding the claimed limitation.
Appropriate corrections are required. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
During the search of the prior art, Kassab et al. (U.S. PGPub. No. 2015/0126837) was found to be the closest to the claimed invention. Kassab discloses a method for detecting esophagus disease ([0012]) using a high resolution esophagus impedance manometry that a plurality of impedance electrodes are disposed at predetermined intervals along an arbitrary location section of a length direction (a plurality of electrodes a disposed on a device 100, [0013]) and obtaining conductance data ([0038]-[0039]: computing conductance values). However, Kassab fails to disclose the method step of obtaining three-dimensional conductance distribution showing conductance change according to location and time by using the time, the conductance value, and locations that each impedance 
Mabary (U.S. PGPub. No. 2004/0254495) and Parks (U.S. PGPub. No. 2006/0004304) discloses a method to provide visualization or characterization of manometry data but both fail to cure the deficiency of Kassab. 
Claims 1-8 would be allowable once it overcomes the outstanding rejections or objections as set forth in above office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/15/2022